Citation Nr: 0811304	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-19 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, to include heel 
spurs, plantar fasciitis and tarsal tunnel syndrome, 
currently evaluated as 30 percent disability effective April 
14, 1991.

2.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain, currently evaluated as 
20 percent disabling effective March 2, 1982.

3.  Entitlement to an increased disability rating for 
service-connected hiatal hernia, currently evaluated as 10 
percent disabling effective March 2, 1982.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
August 1978.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's February 2003 
claim for increased disability ratings.  The veteran 
disagreed and timely appealed.

In April 2006 the veteran and his representative presented 
evidence and testimony in support of his claim at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing is included in the veteran's VA 
claims folder.

Issues not on appeal

The veteran submitted a claim for service connection for 
diabetes Type II, peripheral neuropathy and individual 
unemployability (TDIU).  Service connection for diabetes Type 
II was granted in a December 2004 rating decision with a 
disability rating of 10 percent, effective May 27, 2003, the 
date of the veteran's claim.  The record does not indicate 
the veteran disagreed with that decision.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement (NOD) 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  Thus, the 
issue is not in appellate status.

The record also indicates that a March 2005 rating decision 
denied the veteran's claims for service connection for 
peripheral neuropathy and entitlement to TDIU.  The record 
does not include a NOD regarding either issue.  Thus, they 
are also not in appellate status.  See Archbold supra.


FINDINGS OF FACT

1.  The veteran's service-connected pes planus is manifested 
by complaints of pain while walking, standing and at rest; 
complaints of swelling and lack of endurance when standing or 
walking; and, relief from orthotics.  There is no objective 
evidence of swelling, weakness, painful motion, or abnormal 
weight bearing.  

2.  The veteran's service-connected lumbosacral strain 
condition is manifested by pain, substantially intact ranges 
of motion, and radiological evidence of degenerative changes.

3.  The veteran's service-connected hiatal hernia is 
manifested by complaints of weekly episodes of pain occurring 
after eating relieved by antacids, and a history of daily 
episodes of nausea and weekly vomiting and diarrhea.


CONCLUSIONS OF LAW

1.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, to include heel 
spurs, plantar fasciitis and tarsal tunnel syndrome, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2007).

2.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5237, 5242 (2007).

3.  Entitlement to an increased disability rating for 
service-connected hiatal hernia is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his service-connected 
disabilities have gotten worse.  The Board will discuss 
preliminary matters and then address the merits of each 
claim.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to request that the 
veteran identify private medical treatment records pertaining 
to his claimed service-connected disabilities from June 2004; 
required that the veteran undergo an orthopedic examination 
to determine the scope and nature of the veteran's service-
connected spine disabilities; undergo an examination by a 
podiatrist; and undergo an examination by a specialist in 
gaastroesophageal disorders.  The remand also required that 
the examiner indicate whether the veteran's VA claims folder 
had been reviewed, and to provide medical opinions with 
complete rationale in writing.

The record reveals that the veteran was examined by a VA 
medical provider in March 2007.  The examiner provided an 
assessment of the current condition of each of the veteran's 
claimed service-connected disabilities, and provided an 
opinion regarding whether and to what degree the veteran's 
disabilities impacted his everyday life. 

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Board finds that the RO has substantially 
complied with the November 2006 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the appellant with notice in 
letters dated June 2005 and January 2007 prior to the 
September 2007 Supplemental Statement of the Case (SSOC).  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for increased ratings. 
Specifically, both letters stated that the evidence must show 
that his service connected disabilities have increased in 
severity.  Additionally, the May 2004 statement of the case 
(SOC) notified the veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claim.

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, in the June 2005 notice letter, the RO informed the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Thus, because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided specific 
Dingess notice in a letter dated March 2006, and was further 
informed in the January 2007 letter of elements (4) and (5).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records and 
private medical records identified by the veteran are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  He was also afforded VA 
examinations in April 2004 and March 2007 in connection with 
his claims for increased ratings.  VA has further assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC, which informed them 
of the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to the increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Specifically, the SOC 
informed the veteran of the specific diagnostic code 
criteria which applied to his case.  

Significantly, the veteran's representative has 
submitted briefs in support of the veteran's claim 
dated.  In the brief, the veteran's representative set 
out the specific criteria of the diagnostic codes 
pertaining to the veteran's claims for disabilities, and 
specified the relevant symptomatology for those 
disabilities.  Such statements make clear that the 
veteran through his representative had actual knowledge 
of the information required under Vazquez-Flores.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The record reveals that the veteran waived his right 
to a hearing before a local hearing officer and did not seek 
a hearing before a Veterans Law Judge.  See veteran's 
statement of August 24, 2004.  

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, to include heel 
spurs, plantar fasciitis and tarsal tunnel syndrome, 
currently evaluated as 30 percent disability effective April 
14, 1991.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Specific rating criteria

Bilateral acquired flatfoot is rated as follows:

A 30 percent rating is assigned for severe symptoms: 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities. 

A 50 percent rating is assigned for pronounced symptoms: 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

Assignment of diagnostic code

The veteran's service-connected pes planus is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 [Flatfoot, acquired].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5276 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (pes 
planus).  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code be used.  There is no evidence of record 
indicating the veteran has been diagnosed with weak foot, 
claw foot halliux valgus or hammer toe.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 5276.

Schedular rating

The veteran's pes planus was described in the most recent 
medical examination as causing pain while walking, standing 
and at rest.  The veteran also reported he experiences 
swelling in his feet while walking.  No heat, redness, 
stiffness, fatigability or weakness was reported, and no 
indication of flare ups was noted.  The examiner stated that 
the veteran reported a lack of endurance that occurs while 
standing and walking.  The veteran is able to stand for about 
15-30 minutes and is able to walk more than 1/4 mile but less 
than a mile.  The veteran receives good relief from 
orthotics.  The examiner noted no objective evidence of 
swelling, weakness, painful motion, or abnormal weight 
bearing.  The examiner opined that the veteran's pes planus 
was "partially improved by the use of orthopedic 
appliances."  

As noted above, a 50 percent disability rating is assigned 
for pronounced symptoms: marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  There is no 
evidence of record that the veteran's condition includes 
marked pronation, extreme tenderness, marked inward 
displacement, or severe spasms on manipulation, and his 
condition is improved by appliances.  Accordingly, the Board 
finds that the veteran's pes planus condition does not meet 
the criteria for an increased disability rating.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

After review of the entire record, the Board finds that there 
is no evidence that the veteran's pes planus condition has 
met the criteria for an increased rating during the period 
from one year prior date of the claim to the March 2007 
examination.  Indeed, the April 2004 examiner noted there was 
no evidence of plantar fasciitis or heel spurs, no evidence 
of swelling, and there was no indication of abnormal or 
marked pronation, marked inward displacement, or severe spasm 
of the tendo achillis on manipulation.  Although the veteran 
did complain to the April 2004 examiner that prosthetics gave 
him limited relief, this single criteria, by itself, is not 
sufficient to warrant an increased disability rating.  For 
those reasons, the Board finds that staged ratings are not 
appropriate in this case.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Because Diagnostic Code 5726 is not predicated on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Extraschduler concerns

Extrascheduler concerns will be addressed at the end of the 
decision.

2.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain, currently evaluated as 
20 percent disabling effective March 2, 1982.

The relevant law and regulations for increased ratings in 
general are addressed above and will not be repeated here.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  See 38 C.F.R.  § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2007).

Specific rating criteria

The veteran's claim was received by the RO February 2003.  
Subsequent to the veteran's claim, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  Where a law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the Secretary of VA to do 
otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

In the May 2004 SOC, VBA informed the veteran of the new 
criteria and readjudicated the claim under both the old and 
new criteria.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board will similarly apply both the old and new versions 
of the criteria to the veteran's claim.  However, the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See VAOPGCPREC 3- 2000; see 
also Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Under the 2001 criteria, the veteran's service-connected low 
back disability has been evaluated by the RO under 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5295 [lumbosacral strain] (2001).  

Diagnostic Code 5295, effective prior to September 26, 2003, 
provided the following:

Diagnostic Code 5295, effective prior to September 26, 2003, 
provided the following:

Severe; with listing of whole spine to opposite 
side, positive Goldwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced 
motion . . . . . . . 40 percent

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position . . . . . . 20 percent

With characteristic pain on motion . . . . . . . . 
. .10 percent

With slight subjective symptoms only . . . . . . . 
. 0 percent

See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to 
September 23, 2002).

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002 
and 2007).  

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% - Severe;

20% - Moderate;

10% - Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Words such as "slight" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2006).  The 
Board observes in passing that "moderate" is defined as "of 
average or medium quality, amount, scope, range, etc."  See 
Webster's New World Dictionary, Third College Edition (1988) 
871.

(ii.)  The current schedular criteria

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows: 

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar 
spine.

A 20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).

Analysis

Assignment of diagnostic code

The veteran's service-connected low back disability was 
initially rated under former Diagnostic Code 5295 
[lumbosacral strain].  It is currently rated under Diagnostic 
Code 5237 [Lumbosacral or cervical strain], which means that 
it is rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.   See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

As stated above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case.  See Butts supra.  An individual's relevant medical 
history, the diagnosis and demonstrated symptomatology is 
considered to determine the appropriate diagnostic code.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected low back disability is 
manifested by slightly limited range of motion, lower back 
pain on repeated flexion, and radiological evidence of 
degenerative changes.  The diagnosis reported in the March 
2007 VA examination of the veteran was lumbar strain.  The 
results of an April 2004 MRI revealed "late intervertebral 
osteochondrosis at L1-L2 with early intervertebral 
osteochondrosis at L3-L4, L4-L5 and L5-S1.  April 2004 x-ray 
evidence revealed "endplate spurring at L1-L2 with some disc 
space narrowing . . . also some spurring at the superior 
anterior endplate of L4 . . . good alignment . . . the sacrum 
and coccyx are with in normal limits."  The x-ray examiner 
interpreted the evidence to show "minimal degenerative 
change of the lumbosacral spine."

Based on these diagnoses of lumbar strain and arthritic 
change, the Board has determined that the most appropriate 
diagnostic codes are former Diagnostic Codes 5295 and 5292 
and current Diagnostic Code 5237. 

With respect to the current schedular criteria, all lumbar 
spine disabilities except intervertebral disc syndrome are 
rated using the same criteria, so even if the veteran's 
disability was to be rated under current Diagnostic Code 5242  
[degenerative arthritis of the spine] instead of current 
Diagnostic Code 5237 [lumbosacral strain], this would in no 
way change the outcome of the case.  

With respect to former Diagnostic Code 5293 and current 
Diagnostic Code 5243 [intervertebral disc syndrome], although 
the veteran has complained of pain radiating from the lower 
back, intervertebral disc syndrome has never been clinically 
identified or even suggested in the medical records.  

In summary, the Board believes that the veteran has been 
appropriately rated by the RO under Former Diagnostic Codes 
5295 or 5292 and current Diagnostic Code 5237.

Schedular rating

(i)  The former criteria

The veteran's lumbar spine disability has been assigned a 20 
percent rating under former Diagnostic Code 5295.  
Essentially, the veteran complains of lower back pain, 
primarily localized to the lumbosacral spine.   

The veteran reported to the March 2007 examiner that his low 
back pain was dull and becomes sharp with motion.  The pain 
lasts for a period of 1-2 days and occurs anywhere from 1 to 
6 days per week.  The veteran further reported that he 
suffers from severe weekly flare-ups that last 1-2 days.  He 
also reported that he gets relief by limiting his back 
motion.  On examination, there was no evidence of spasm, 
atrophy, guarding, tenderness, or weakness.  The veteran's 
thoracolumbar range of motion was described by the March 2007 
examiner as forward flexion of 0-80 degrees [0-90 degrees 
being normal, see 38 C.F.R. § 4.71a, Plate V]; extension of 
0-25 degrees [0-30 degrees being normal]; left and right 
flexion 0-25 [30 degrees being normal]; and rotation 0-30 
degrees bilaterally [0-45 degrees being normal].  
The examiner stated that there was verbalization of pain 
after repetitive flexion.  

A 40 percent rating under former Diagnostic Code 5295 
requires severe symptoms including listing of whole spine to 
opposite side, positive Goldwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The veteran's current 
disability does not meet the criteria of an increased 
disability rating.  There is nothing in the medical record 
regarding muscle spasm on extreme forward bending and there 
is very limited loss of spine motion.    

Taking all the evidence into consideration, the Board finds 
that the most appropriate rating under former Diagnostic Code 
5295 is 20 percent.  

As was alluded to above, the veteran's low back disability 
may also be rated under former Diagnostic Code 5292 
[limitation of motion, lumbar spine]  Under that diagnostic 
code, a 40 percent rating would also be in order based on 
limitation of motion which is most appropriately described as 
severe.  The medical evidence, in particular the reports of 
April 2004 and March 2007 VA examinations, shows that there 
is no significant limitation of motion.  There is no evidence 
that any limitation of motion approaches that which could be 
described as "moderate" 
[i.e., forward flexion limited to 45 degrees, extension 
limited to 15 degrees, etc.].   

An increased disability rating is accordingly not warranted 
under the former schedular criteria. 

(ii)  The current criteria

Under the current criteria, the veteran's back disability is 
rated under the general rating formula for back disabilities 
set out in the law and regulations section above.

To obtain a disability rating higher than the currently 
assigned 20 percent under the current spine regulations, a 40 
percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

As discussed above, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2007).  The normal combined range of motion 
is 240 degrees.  As noted above, the veteran had forward 
flexion to 80 degrees, extension to 20 degrees, right and 
left lateral flexion to 25 degrees, and bilateral rotation of 
30 degrees.  

The veteran's most recent range of motion is far in excess of 
the limited range of motion required for the assignment of a 
40 percent rating.  Moreover, there is no evidence of 
ankylosis of any portion of the spine.  The 2004 and 2007 
examiners noted that the veteran's gait was normal; there is 
no evidence that the gait is abnormal.  No scoliosis, 
reversed lordosis or abnormal kyposis is noted.  

In short, there is no basis for assigning a higher disability 
rating under the general formula for rating spine 
disabilities, and, for reasons stated above, the Board finds 
that an increased schedular rating may not be assigned under 
the current schedular criteria.

Fenderson consideration

As above, the Board will consider whether "staged ratings" 
are appropriate in this case pursuant to Fenderson supra.

After review of the entire record, the Board finds that there 
is no evidence that the veteran's lumbar strain condition has 
met the criteria for an increased rating during the period 
from one year prior date of the claim to the March 2007 
examination.  Indeed, the April 2004 examiner noted forward 
flexion to 68 degrees.  As above, there was no evidence of 
ankylosis in any portion of the spine.  Thus, the April 2004 
examination does not reveal symptoms which meet the criteria 
for an increased rating under either the former or current 
criteria.  For those reasons, the Board finds that staged 
ratings are not appropriate in this case.

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately. See 38 C.F.R. § 4.25 (2007); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2007) provides 
that evaluation of the same disability under various 
diagnoses is to be avoided.

Currently, Note (1) under the General Rating Formula directs 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

The record on appeal, however, does not contain objective 
medical evidence of significant associated neurological 
symptomatology.  No foot drop, ankle jerk or other symptom of 
lower extremity disability is indicated by the medical 
evidence.  As noted above, no evidence of peripheral 
neuropathy is of record and the March 2007 examiner concluded 
that the veteran's pattern of sensory loss for lower 
extremities was "non specific."

Based on the absence of significant objectively demonstrated 
neurological symptomatology, the Board finds that a separate 
rating for neurological impairment is not warranted.

In addition, the veteran carries two low back diagnoses, 
lumbosacral strain and degenerative changes to the lumbar 
spine.    Based on identified symptomatology, there is in 
essence to a single low back disability, manifested by low 
back pain.  Separately rating the two diagnoses would amount 
to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2007) [the 
evaluation of the same disability under various diagnoses is 
to be avoided].   

Thus, Esteban considerations are not for application in this 
case.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's lumbosacral strain 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  Neither the April 2004 nor 
the March 2007 examiner reported that repetition of lateral 
bending and rotational movements revealed excess 
fatigability, incoordination or weakness.  
The record indicates that the veteran does not use a brace or 
a device to assist with walking.  There is no objective 
indication of impairment of function due to pain.  

The Board is of course aware of the veteran contentions that 
he can walk only short distances and is otherwise severely 
limited, according to him because of his low back disability.  
However, this is not established in the medical records.  
Those records show that the veteran has a host of other 
disabilities, some of which are service connected and some of 
which are not.  It is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran do not serve to outweigh the body of competent 
medical evidence in this case, which indicate that the back 
disability is manifested principally by slightly limited 
ranges of motion. 

Thus, assignment of additional disability based on DeLuca 
factors is not warranted.

Extraschedular consideration

Extraschedular consideration will be addressed at the end of 
the decision.

3.  Entitlement to an increased disability rating for 
service-connected hiatal hernia, currently evaluated as 10 
percent disabling effective March 2, 1982.

The relevant law and regulations for increased ratings in 
general are addressed above and will not be repeated here.

Specific rating criteria
The veteran's claim was rated under Diagnostic Code 7346 
[Hernia hiatal].  Under Diagnostic Code 7346, the following 
levels of disability are included.

60% Symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health;

30% Persistently recurrent epigastric distress, with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health;

10% With two or more of the symptoms for the 30 percent 
evaluation, of less severity.

38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).

Assignment of a diagnostic code

As stated above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case.  See Butts supra.  An individual's relevant medical 
history, the diagnosis and demonstrated symptomatology is 
considered to determine the appropriate diagnostic code.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7346 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (hiatal 
hernia).  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
7346.



Schedular rating

The veteran's hiatal hernia is manifested by complaints of 
pain on a weekly basis, occurring several hours after eating 
and relieved by antacids.  The veteran reported to the March 
2007 examiner that he very rarely will see streaks of blood 
when he coughs up phlegm.  In addition, the veteran reported 
a history of daily episodes of nausea and weekly vomiting and 
diarrhea.  In conclusion, the examiner noted the following:

This disability does not result in considerable or 
severe impairment of health. [The veteran] has had 
this condition since 1960 and only takes antacids.  
This reveals a minimalist concern and definitely 
not a dangerous condition.  In the event this was 
an impairment to his health I would assume the 
patient would have surgical intervention to correct 
or repair any stated complaints.  It does not 
appear any new treatment or interventions has been 
asked for or initiated by the patient.

An April 2004 examiner conducted an esophogram which revealed 
"normal esophageal motility . . . a small hiatal hernia . . 
. no gastroesophageal reflux was seen."  The diagnosis was 
"small hiatal hernia; no evidence of reflux."

As noted above, in order to warrant an increased disability 
rating the evidence must reveal "persistently recurrent 
epigastric distress, with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health."  The 
Board finds that there is no objective record evidence of 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain that 
combines for a consideral impairment of health.  Indeed, the 
condition appears to respond to administration of antacids.  
For those reasons, the Board finds that an increased 
disability rating is not warranted.



Fenderson consideration

As above, the Board will consider whether "staged ratings" 
are appropriate in this case pursuant to Fenderson supra.

The record includes a June 2003 VA medical examination report 
which stated that the veteran suffered from 
"gastroesophageal reflux disorder worsened by tobaccoism and 
coffee."  The examiner also reported that the veteran was on 
no medications, but occasionally took Mylanta.  There is no 
objective record evidence of epigastric distress with 
dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain that combined for a 
considerable impairment of health.  As noted above, the April 
2004 examiner found a "small hiatal hernia," but did not 
report that the veteran suffered from epigastric distress 
with dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain that combined for a 
considerable impairment of health.  For those reasons, the 
Board finds that staged ratings are not appropriate in this 
case.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran has not requested an 
extraschedular rating, and RO did not in fact consider the 
matter of an extraschedular rating.  Under Floyd v. Brown, 9 
Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96 [finding that the Board 
may deny extraschedular ratings, provided that the RO has 
fully adjudicated the issue and followed appropriate 
appellate procedure]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating.  If the veteran believes that such 
is in fact warranted, he should raise that matter with the 
RO.


ORDER

Entitlement to an increased disability rating for service-
connected bilateral pes planus, to include heel spurs, 
plantar fasciitis and tarsal tunnel syndrome is denied.

Entitlement to an increased disability rating for service-
connected lumbosacral strain is denied.

Entitlement to an increased disability rating for service-
connected hiatal hernia is denied.




____________________________________________
Frank J. Flowers
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


